IN THE SUPREME COURT OF TEXAS

                                 No. 07-0443

                       IN RE  NELSON B. FREIMER, M.D.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion for temporary stay,  filed  June  1,  2007,  is
granted.  The order dated March 5, 2007 granting Motion to Compel  Responses
to Plaintiff's Interrogatories and Requests for Production in Cause  No.  C-
2195-02-C, styled Dr. Michael A.  Escamilla  v.  Nelson  B.  Freimer,  M.D.,
Victor I. Reus, M.D. and The University of California San Francisco, in  the
139th District Court of Hidalgo County, Texas, are  stayed  pending  further
order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this September 21, 2007.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk